DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1-2, 5-8, and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Palm et al. (U.S. Patent No. 8553666, hereinafter “Palm”) in view of Larsen (U.S. Patent Application Publication No. 2007/0009124, hereinafter “Larsen”).

Claim 1:
Palm discloses a method for operating a wireless device, which comprises the steps of:
assigning the wireless device to a user and the wireless device is or will be connected to other wireless devices each assigned to another user, for data exchange in a common network (Column 4, Lines 4-6; A wireless local area network includes a plurality of wireless terminals), wherein:
the wireless device or one of the other wireless devices controls the data exchange by subscribing to the common network as a master, and all the other wireless devices each subscribe to the common network as a slave (Column 4, Lines 6-10; The wireless terminals operate such that during any frame cycle, one of the wireless terminals serves as the master and the remaining ones of the wireless terminals act as slaves);
it is decided whether the wireless device subscribes to the network as the master or as the slave by determining an operational capability (“battery life”) of the wireless device and comparing it with the operational capability of the other wireless devices, and by the wireless device subscribing as the master if the wireless device has a highest operational capability, and otherwise as the slave (Column 4, Lines 22-27; Mastering assignment may be performed in an effort to distribute mastering duties among the plurality of wireless terminals to uniformly drain the batteries of the wireless devices.  In 
determining the operational capability of the wireless device so that it can be received by another wireless device and compared with the operational capability thereof (Column 4, Lines 22-27; Mastering assignment may be performed in an effort to distribute mastering duties among the plurality of wireless terminals to uniformly drain the batteries of the wireless devices.  In such case, wireless devices having comparatively longer battery lives will have greater mastering duties).

Palm does not appear to disclose:
a search mode of the hearing device is activated if it is not currently subscribed to the common network; and 
in the search mode the hearing device emits a search signal, which contains the operational capability of the hearing device so that it can be received by another hearing device and compared with the operational capability thereof; 
wherein the wireless device is a hearing device. 

Larsen discloses: 
a search mode of the wireless device is activated if it is not currently subscribed to the common network (§ 0073, Lines 1-3; Two hearing aids seeking to establish a new network transmit LM NULL link management packages as interrogation data); 
wherein the wireless device is a hearing device (Claim 1, Lines 1-3; A hearing aid comprises a transceiver for interconnection of the hearing aid with a wireless network). 



The limitation “in the search mode the wireless device emits a search signal, which contains the operational capability of the wireless device so that it can be received by another wireless device and compared with the operational capability thereof” is met by the combination of Palm and Larsen because Palm’s battery life information has been modified to be included in Larsen’s LM NULL link management package. 

Claim 2:
Palm in view of Larsen further discloses determining the operational capability based on a charge state of an energy storage unit of the hearing device, so that the hearing device subscribes to the common network as the master if the charge state of the hearing device is greater than the charge state of all the other hearing devices in the common network, and otherwise as the slave (Palm, Column 4, Lines 22-27; Mastering assignment may be performed in an effort to distribute mastering duties among the plurality of wireless terminals to uniformly drain the batteries of the wireless devices.  In such case, wireless devices having comparatively longer battery lives will have greater mastering duties).

Claim 5:


Claim 6:
Palm in view of Larsen further discloses wherein in an event that the hearing device is already subscribed to the common network as the master and a new hearing device joins the common network, it is decided once again whether the hearing device subscribes to the common network as the master or as the slave (Palm, Column 4, Lines 22-27; Mastering assignment may be continuously performed in an effort to distribute mastering duties among the plurality of wireless terminals to uniformly drain the batteries of the wireless devices.  In such case, wireless devices having comparatively longer battery lives will have greater mastering duties).

Claim 7:
Palm in view of Larsen discloses the method as recited in claim 1. 



Larsen discloses wherein in an event that the hearing device is already subscribed to the common network as the slave and the master leaves the common network, it is decided once again whether the hearing device subscribes to the common network as the master or as the slave (§ 0083, Lines 1-5; Each device capable of selectively acting as a master device or a slave device in the network.  Further, a slave device is preferably capable of detecting presence of the master device and capable to reacting to absence of a master).

At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify Palm’s wireless network to react to absence of a master in order to account for the ad hoc nature of wireless networks. 

Claim 8:
Palm in view of Larsen further discloses wherein in the search mode, the hearing device listens to whether the other hearing devices are within range and receives their search signals in order to compare a respective operational capability of the other hearing devices with its own said operational capability (Larsen, § 0006, Lines 1-3; By virtue of the fact that the hearing aid wireless network is wireless, only other hearing devices that are within range will be detected). 

Claim 10:
Palm in view of Larsen further discloses wherein during the data exchange over the common network, audio data is exchanged which is obtained by acquiring a speech of an assigned user by means of the hearing device (Larsen, § 0022, Lines 4-6; Two hearing aids are interconnected through the wireless network for digital exchange of data, such as audio signals).

Claim 11:
Palm in view of Larsen further discloses wherein the common network is a decentralized and relay-free network, in which the hearing device and the other hearing devices are directly connected to each other (Palm, Figs. 1A-B illustrate a WLAN that comprises no servers or relays.  Each slave has a direct wireless connection to the master).

Claim 12:
Palm in view of Larsen further discloses wherein the common network is a wireless network (Palm, Column 4, Lines 4-6; A wireless local area network includes a plurality of wireless terminals).

Claim 13:
Palm in view of Larsen further discloses a hearing device, comprising:
a controller (Larsen, § 0005, Lines 5-8) configured to carry out a method according to claim 1 (See rejection of claim 1 above).

Claim 14:

selecting one of the wireless devices as a master, for controlling a data exchange between the wireless devices, and wherein all other ones of the wireless devices are selected as a slave (Column 4, Lines 6-10; The wireless terminals operate such that during any frame cycle, one of the wireless terminals serves as the master and the remaining ones of the wireless terminals act as slaves), wherein the wireless device having a highest operational capability (“battery life”) compared to the other wireless devices is selected as the master (Column 4, Lines 22-27; Mastering assignment may be performed in an effort to distribute mastering duties among the plurality of wireless terminals to uniformly drain the batteries of the wireless devices.  In such case, wireless devices having comparatively longer battery lives will have greater mastering duties). 

Palm does not appear to disclose activating a search mode of the hearing device if it is not currently subscribed to the network, wherein in the search mode the hearing device emits a search signal which contains the operational capability of the hearing device so that it can be received by another hearing device and compared with the operational capability thereof, wherein the wireless device is a hearing device. 

Larsen discloses: 
activating a search mode of the hearing device is activated if it is not currently subscribed to the common network (§ 0073, Lines 1-3; Two hearing aids seeking to 
wherein the wireless device is a hearing device (Claim 1, Lines 1-3; A hearing aid comprises a transceiver for interconnection of the hearing aid with a wireless network). 

At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify Palm’s wireless devices with Larsen’s hearing devices and integrate Palm’s battery life information into Larsen’s LM NULL link management package, in order to support a wireless network of hearing devices that are typically limited in battery life (Larsen, § 0003, Lines 4-6). 

The limitation “wherein in the search mode the hearing device emits a search signal which contains the operational capability of the hearing device so that it can be received by another hearing device and compared with the operational capability thereof” is met by the combination of Palm and Larsen because Palm’s battery life information has been modified to be included in Larsen’s LM NULL link management package. 

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Palm et al. (U.S. Patent No. 8553666, hereinafter “Palm”) in view of Larsen (U.S. Patent Application Publication No. 2007/0009124, hereinafter “Larsen”); further in view of Burchard et al. (U.S. Patent Application Publication No. 2018/0205508, hereinafter “Burchard”).

Claim 3:


Palm in view of Larsen does not appear to disclose determining the operational capability based on a transmission quality of the hearing device with respect to transmission and reception of data over the common network, so that the hearing device subscribes to the common network as the master if the transmission quality of the hearing device is greater than the transmission quality of all the other hearing devices in the common network, and otherwise as the slave.

Burchard discloses selecting a master receiver based on signal strength where the receiver with the strongest signal is selected as the master receiver (§ 0040, Lines 10-18). 

At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify Palm and Larsen’s operational capability with Burchard’s signal strength in order to provide an additional parameter to select an appropriate master.  

Claim 4:
Palm in view of Larsen discloses the method as recited in claim 1.

Palm in view of Larsen does not appear to disclose determining the operational capability based on an error rate in the data exchange, so that the hearing device subscribes to the common network as the master if the error rate of the hearing device is 

Burchard discloses selecting a master receiver based on bit error rate (BER) where the receiver with the lowest BER/packet drop rate is selected as the master receiver (§ 0040, Lines 10-18). 

At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify Palm and Larsen’s operational capability with Burchard’s bit error rate in order to provide an additional parameter to select an appropriate master.  

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Palm et al. (U.S. Patent No. 8553666, hereinafter “Palm”) in view of Larsen (U.S. Patent Application Publication No. 2007/0009124, hereinafter “Larsen”); further in view of Bennett et al. (U.S. Patent Application Publication No. 2013/0343585, hereinafter “Bennett”).

Claim 9:
Palm in view of Larsen discloses the method as recited in claim 1, wherein the search mode is activated upon the hearing device turning on (Larsen, § 0081, Lines 3-4; If a hearing aid of powered on, it powers up in acquisition mode). 

Palm in view of Larsen does not appear to disclose wherein the search mode is activated by the hearing device detecting speech.

Bennett discloses incorporating voice/speech recognition into a hearing assist device to enable commands from the user to be recognized and transmitted (§ 0177, Lines 1-3). 

At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify Palm and Larsen’s hearing device by incorporating support for Bennett’s voice/speech recognition in order to allow the user to initiate the search mode.  

Response to Arguments
Applicant's arguments filed 07/23/2021 have been fully considered but they are not persuasive: 
On page 3, Applicant argues with respect to Palm that (1) it is assumed, though Palm does not explicitly disclose, that the wireless terminal can be a hearing device, (2) Palm teaches that the mastering assignment can be determined based on battery life, but the mastering assignment occurs only after device is connected to the network, and (3) Palm does not disclose that the device can have a search mode and does not teach broadcasting the operational capacity before the connection is established.  The examiner disagrees with all three arguments.  Regarding (1), the office action mailed on 05/25/2021 (hereinafter “the office action”) does not assume that Palm discloses that the wireless terminal can be a hearing device.  In fact, it is stated that Palm does not appear to disclose wherein the wireless device is a hearing device.  Palm’s wireless devices have been modified with Larsen’s hearing devices.  Regarding (2), the claim does not require that the mastering assignment occurs before the device is connected to 
On pages 3-4, Applicant argues with respect to Larsen that (1) Larsen does not appear to disclose that the hearing devices can be connected to other hearing devices belonging to a different person. the devices appear to be the hearing aids belonging to a single user, one device in the left ear and one in the right ear, (2) the examiner argues that the LM NULL signal makes obvious the search signal in the instant application, but Larsen does not teach that the hearing devices may send a search signal containing the operational capacity of the hearing device. rather, the LM NULL signal contains no other information related to the device's operational capacity, (3) Larsen teaches that the hearing aid is preferably the master of the network rather than choosing based on an operational capacity, (4) the first hearing aid to receive the LM NULL signal automatically becomes the slave and the other becomes the master, regardless of which has the greater operational capacity.  Thus, the teaching of Larsen is in contradiction with that of Palm, and (5) Larsen seeks to reduce time and power during connection, which is 
The majority of Applicant’s arguments appear to attack references individually where the rejections are based on combinations of references.  In In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  
For these reasons, the rejection of claims 1-14 is maintained. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
U.S. Patent No. 8073171 (Haenggi et al.) – Method for Making a Wireless Communication Link, Antenna Arrangement and Hearing Device – Establish device-to-device communication links in binaural hearing systems and further communication links to remote control units and other hearing devices at other individuals. 
U.S. Patent No. 9710419 (Hug et al.) – System and Method for Master-Slave Data Transmission Based on a Flexible Serial Bus for Use in Hearing Devices - The master unit and the slave unit are connected to each other via a bus line, and are configured to communicate over the bus line according to a communication protocol based on a frame-wise serial transmission of bits. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM T TRAN whose telephone number is (408)918-7553.  The examiner can normally be reached on Monday-Friday 7AM-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/NAM T TRAN/Primary Examiner, Art Unit 2452